Case 2:17-cv-08064-JFW-PVC Document 107 Filed 02/26/21 Page 1 of 2 Page ID #:1714



    1
    2
    3
    4
    5
    6
    7
    8                              UNITED STATES DISTRICT COURT
    9                         CENTRAL DISTRICT OF CALIFORNIA
   10
   11   MICHAEL HUNT,                                  Case No. CV 17-8064 JFW (PVC)
   12                        Plaintiff,
                                                       ORDER ACCEPTING FINDINGS,
   13          v.                                      CONCLUSIONS AND
                                                       RECOMMENDATIONS OF UNITED
   14   CITY OF LOS ANGELES, et al.,                   STATES MAGISTRATE JUDGE
   15                        Defendants.
   16
   17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended
   18   Complaint in the above-captioned matter, Defendants’ Motion for Summary Judgment
   19   (“MSJ”), Plaintiff’s Opposition, all the records and files herein, and the Report and
   20   Recommendation of the United States Magistrate Judge. The time for filing Objections to
   21   the Report and Recommendation has passed and no Objections have been received.
   22   Accordingly, the Court accepts and adopts the findings, conclusions and recommendations
   23   of the Magistrate Judge.
   24
   25          IT IS ORDERED THAT:
   26
   27          1.     Defendants’ Motion for Summary Judgment on Plaintiff’s Fourth and First
   28   Amendment claims arising from the Police Commission and TRO Incidents is
Case 2:17-cv-08064-JFW-PVC Document 107 Filed 02/26/21 Page 2 of 2 Page ID #:1715



    1   GRANTED. Judgment shall be entered dismissing those federal claims WITH
    2   PREJUDICE.
    3
    4         2.     The Court declines to exercise supplemental jurisdiction over Plaintiff’s
    5   state law Bane Act and false imprisonment claims. Judgment shall be entered
    6   DISMISSING those state law claims WITHOUT PREJUDICE, but without leave to
    7   amend.
    8
    9         The Clerk shall serve copies of this Order and the Judgment herein on Plaintiff at
   10   his address of record and on counsel for Defendants.
   11
   12         IT IS SO ORDERED.
   13
   14   DATED: February 26, 2021
   15
                                                     JOHN F. WALTER
   16                                                UNITED STATES DISTRICT JUDGE
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                    2
